Reed, J.
Counsel for appellant have argued certain questions of fact,'which they claim arise under the evidence. We cannot consider these questions. It is not shown by the abstract that the evidence offered or introduced on the trial was ever certified by the judge of the circuit court, as is required by the statute; nor is it in any manner made to appear that all of the evidence is contained in the abstract. The cause cannot, therefore, be tried cte novo in this court; and, as there is no assignment of errors, we cannot treat it as an ordinary action. The judgment must therefore be
Affirmed.